NUMBER 13-18-00181-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


ROMUALDO GARCIA
AND ANDREA GARCIA,                                                                     Appellants,

                                                  v.

MADISON’S A/K/A MADISON'S
ON DOWLEN AND MADISON'S
RESTAURANTS, LP,                                                                        Appellees.


                      On appeal from the 136th District Court
                           of Jefferson County, Texas.


                  ORDER TO FILE APPELLANTS’ BRIEF
    Before Chief Justice Valdez and Justices Longoria and Hinojosa
                           Order Per Curiam

        This cause is before the Court on appellants’ third motion for extension of time to

file the brief.1 Appellants’ brief was originally due to be filed on May 18, 2018, and this


        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant

to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
Court has previously granted appellants two extensions for the filing of appellants’ brief

in this cause. Appellants have now filed a third motion requesting additional time to file

the appellate brief in this cause.

       The Court, having fully examined and considered appellants’ third motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellants’ third motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellants’ third motion for extension of time to file the brief is hereby GRANTED,

and the Honorable Gabi S. Canales, counsel for appellants, is hereby ORDERED to file

the appellate brief with this Court on or before December 17, 2018.                No further

extensions will be granted in this matter absent exigent circumstances.



                                                          PER CURIAM

Delivered and filed the
13th day of November, 2018.




                                              2